TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-01-00296-CR



                                   Lance William Tisdale, Appellant

                                                      v.

                                      The State of Texas, Appellee




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                NO. 002194, HONORABLE JON N. WISSER, JUDGE PRESIDING



                 Appellant Lance William Tisdale pleaded guilty to aggravated robbery. See Tex. Pen.

Code Ann. ' 29.03 (West 1994). The district court adjudged him guilty and assessed punishment at

imprisonment for twenty-four years. In his only point of error, appellant contends the record does not

contain evidence to support the conviction. We will overrule this contention and affirm.

                 When a defendant waives his right to trial by jury and pleads guilty to a felony, the State

must Aintroduce evidence into the record showing the guilt of the defendant . . . and in no event shall a

person charged be convicted upon his plea without sufficient evidence to support the same.@ Tex. Code

Crim. Proc. Ann. art. 1.15 (West Supp. 2002). Appellant asserts that the record contains no evidence of

his guilt in any form, and therefore article 1.15 was not satisfied.

                 The clerk=s record contains an all-in-one Aplea of guilty, admonishments, waiver, stipulation

& judicial confession.@ This document contains the following:
                6. Waive my right to remain silent and state that it is my desire to make a judicial
        confession of my guilt. I have read the indictment or information filed in this case and:

        ______A. I committed and am guilty of each and every allegation it contains.

                 ...

               I swear to all of the foregoing . . . . I am pleading guilty freely and voluntarily and
        because I am guilty.


In the blank beside the letter A are a hand printed AX@ and appellant=s initials. The document was sworn to

and signed by appellant before a deputy district clerk.

                 Appellant=s sworn statement that he has read the indictment and that he committed and is

guilty of each and every allegation contained therein is a judicial confession adequate to satisfy article 1.15.

See Dinnery v. State, 592 S.W.2d 343, 352 (Tex. Crim. App. 1980) (op. on reh=g); Jones v. State, 857
S.W.2d 108, 110-11 (Tex. App.CCorpus Christi 1993, no pet.). The point of error is overruled.

                 The judgment of conviction is affirmed.




                                                   __________________________________________

                                                   Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: June 13, 2002

Do Not Publish


                                                       2